Title: From George Washington to Thomas Everard, 17 September 1775
From: Washington, George
To: Everard, Thomas



Dear Sir,
Camp at Cambridge Septr 17th 1775.

As I believe it will be three Years next December, since some of my Ohio Lands (under the proclamation of 1754) were patented; and as they are not yet improved agreeable to the express Letter of the Law, it behoves me to have recourse, in time, to the common expedient of saving them by means of a friendly Petition. My distance from Williamsburg, and my ignorance of the mode of doing this, lays me under the necessity of calling upon some friend for assistance. Will you then, my good Sir, aid me in this Work? I shall acknowledge it as a singular favour if you will, and unless you discourage me, I shall rely on it.
I have already been at as much expense in attempting to seat and improve these Lands, as would nearly, if not quite, have saved them agreeable to our Act of Assembly, had it been laid out thereon. In March 1774, I sent out twenty odd Servants and hirelings, with a great number of Tools, Nails, and necessaries for this purpose; but Hostilities commencing with the Indians, they got no further than the Redstone settlement, where the people dispersed, my goods got seized, lost; and the whole expedition (which I suppose stood me in at least £300) came to nothing. In March last I again purchased a parcel of Servants, hired Men at considerable Wages, and sent out a second time; but what they have done I neither know nor have heard further than that, after buying Tools and Provisions at most exorbitant prices, and not being able (for Money) to procure a sufficiency of the latter, my Servants, for the most part, had runaway, and the Manager with a few Negroes and hirelings left in an almost starving condition. This, Sir, is my situation, and to avoid a total loss of the Land, (as I conceive there are some peculiar circumstances

attending the matter, on account of other claims) or to prevent involving myself in any disagreeable controvercy in defence of my property, having already had a great deal of trouble about it, I am desirous of adopting, in time, the method of petitioning.
The Enemy and we are very near Neighbours. Our advanced Works are not more than five or 600 Yards from theirs, and the main body of the two Armies scarce a Mile. We see every thing that passes, and that is all we can do, as they keep close on the two Peninsulas of Boston and Charlestown, both of which are surrounded with Ships of War, Floating Batteries, &c. and the narrow necks of Land leading into them fortified, in such a manner as not to be forced without a very considerable slaughter, if practicable at all. I am, with Esteem, Dear Sir, &c.

G. Washington

